Exhibit 10.40

ADDENDUM TO ADMINISTRATIVE SERVICES AGREEMENT

This Addendum (the “Addendum”) is entered into as of January 1, 2007, by and
between NEW ENGLAND RADIATION THERAPY MANAGEMENT SERVICES, INC., a Massachusetts
corporation (”MANAGEMENT SERVICES”) and MASSACHUSETTS ONCOLOGY SERVICES, P.C., a
Massachusetts professional corporation (the “PC”). This Addendum amends Section
3.1 of the Administrative Services Agreement dated June 1, 2005 between the
parties (the “Agreement”) to adjust the monthly Service Fee of $133,333.33 paid
in 2006 to Seventy-Seven percent (77%) of monthly net collections for radiation
therapy services. From and after the date hereof, Section 3.1 shall read as
follows:

3.1. Service Fee. For the services to be provided hereunder by MANAGEMENT
SERVICES, the PC shall pay to MANAGEMENT SERVICES a monthly Service Fee equal to
Seventy-Seven percent (77%) of monthly net collections fro radiation therapy
services. The parties agree that the Service Fee represents the fair market
value of the services provided by MANAGEMENT SERVICES hereunder and that the
parties shall meet annually to reevaluate the value of services provided by
MANAGEMENT SERVICES and shall establish the fair market value thereof for
purposes of this Section 3.1.

 

     Accepted:

 

NEW ENGLAND RADIATION

THERAPY MANAGEMENT SERVICES, INC.

  By:    

/s/ David Koeninger

    David Koeninger     Vice President and CFO

     Accepted:

  MASSACHUSETTS ONCOLOGY SERVICES, P.C.   By:    

/s/ Daniel E. Dosoretz, M.D.

    Daniel E. Dosoretz, M.D.     President